MANDATE
                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00790-CV

                         SENRICK WILKERSON, Appellant
                                           V.

                             RAMSEY 1 UNIT, Appellee

     Appeal from the 412th District Court of Brazoria County (Tr. Ct. No. 78470-I)

TO THE 412TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 21st day of April, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
             Appellant Senrick Wilkerson, an inmate, has filed an affidavit of
             inability to pay costs but has failed to file additional materials
             required by Chapter 14 of the Civil Practices and Remedies Code.
             After being notified that this appeal was subject to dismissal unless
             appellant fulfilled the missing Chapter 14 requirements, appellant did
             not adequately respond. It is therefore CONSIDERED,
             ADJUDGED, and ORDERED that the appeal be dismissed.
             It is further ORDERED that appellant pay all costs incurred by
             reason of this appeal. It is further ORDERED that this decision be
             certified below for observance.
             Judgment rendered April 21, 2015.
             Judgment rendered by panel consisting of Justice Keyes, Bland, and
             Massengale.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




July 3, 2015
Date                                        CHRISTOPHER A. PRINE
                                             CLERK OF THE COURT